DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group III (claims 14-18), species 1 (fig. 5) and subspecies I (fig. 5) in the reply filed on 10/29/21 is acknowledged.  The traversal is on the ground(s) that independent claims 1 and 8 (of group I) and independent claim 14 (of group III) have been amended to more clearly align with each other. This is not found persuasive because of the reasons discussed below.

Despite the claim amendments, Inventions I (claims 1-11) and III (claims 14-18) are still directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect.
Specifically, claims 1 and 8 in group I do not recite, from claim 14 of group III:
the first and second mobile masses being between the first and second driving bodies; 
the first mobile mass being positioned between the third and fourth driving bodies; 

the first mobile mass being over the first driving electrode and the second mobile mass being over the second driving electrode.  
Furthermore, claim 14 in group III does not recite a MEMS triaxial gyroscope and therefore does not recite, from claim 1:
A MEMS triaxial gyroscope, comprising: 
a substrate; 
a first mobile and a second mobile mass suspended over the substrate; 
first, second, third, and fourth elastic elements; 
a first driving body coupled to the first mobile mass through the first elastic elements; 
a second driving body coupled to the second mobile mass through the second elastic elements; 
a third driving body coupled to the first mobile mass through the third elastic elements; 
a fourth driving body coupled to the second mobile mass through the fourth elastic elements; 
a first electrode structure in and coupled to the first driving body; 
a second electrode structure in and coupled to the second driving body; 
a third driving electrode structure in and coupled to the third driving body; 
a fourth driving electrode structure in and coupled to the fourth driving body; 

a second out-of-plane driving electrode structure in the substrate and coupled to the second mobile mass; 
a first movement sensing electrode in the first driving body; 
a second movement sensing electrode in the third driving body; and 
a third movement sensing electrode in the substrate and coupled to the first mass.  
From claim 8 of group I, claim 14 of group III does not require:
a microelectromechanical triaxial gyroscope that includes: 
a substrate; 
a first mobile and a second mobile mass suspended over the substrate; 
first, second, third, and fourth elastic elements; 
a first driving body coupled to the first mobile mass through the first elastic elements; 
a second driving body coupled to the second mobile mass through the second elastic elements; 
a third driving body coupled to the first mobile mass through the third elastic elements; 
a fourth driving body coupled to the second mobile mass through the fourth elastic elements; 

a third and a fourth driving electrode structure, coupled to the third and fourth driving bodies, respectively; 
out-of-plane driving electrode structures in the substrate and coupled to the first and second mobile masses; 
first movement sensing electrodes in the first and second driving bodies;
second movement sensing electrodes in the third and fourth driving bodies; and 
third movement sensing electrodes in the substrate and coupled to the first and second mobile masses, respectively.  
Therefore, the inventions as claimed can have a materially different design, mode of operation, function, or effect
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
5Application No. 16/697,092 Reply to Restriction Requirement Dated August 30, 2021 
first and second driving electrodes in the substrate, the first mobile mass being over the first driving electrode and the second mobile mass being over the second driving electrode
The requirement is still deemed proper and is therefore made FINAL.

Newly submitted claims 19-20 are directed to an invention that is independent or distinct from elected group III for the following reasons: 

Restriction to one of the following inventions is required under 35 U.S.C. 121:
III. Claims 14-18, drawn to a device, classified in G01C19/5733.
s 19-20, drawn to a device, classified in G01C19/5719.

Inventions III-IV are independent or distinct, each from the other because:
Inventions III and IV are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect.
Claim 14 of group III does not recite, from claim 19 of group IV:
wherein the first, second, and third driving bodies surround the first mobile mass, and further does not recite 
a first elastic coupling element extending on a first side within the first mobile mass and coupled to the first driving body; 
a second elastic coupling element extending on a second side within the first mobile mass and coupled to the second driving body; 
a third elastic coupling element extending on a third side within the first mobile mass and coupled to the third driving body; 
a central bridge structure on a fourth side within the first mobile mass; and 
a fourth elastic coupling element extending on the fourth side within the first mobile mass coupled to the central bridge structure.  
Furthermore, claim 19 of group IV does not recite, from claim 14 of group III:

the second mobile mass being between the first and second driving bodies;
a fourth driving body;
the first mobile mass being positioned between the third and fourth driving bodies; 
fifth and sixth driving bodies, the second mobile mass being positioned between the fifth and sixth driving bodies; and   
first and second driving electrodes in the substrate, the first mobile mass being over the first driving electrode and the second mobile mass being over the second driving electrode.  

Therefore, the inventions as claimed can have a materially different design, mode of operation, function, or effect.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 

Applicant elected group III for prosecution on the merits.  Accordingly, claims 1-11 and 19-20 are withdrawn from consideration as being directed to a non-elected invention. 
Information Disclosure Statement
Reference WO 2014/093727 cited in the IDS filed 11/21/19 has not been considered since no copy of it has been filed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boser et al. (US 20160003618 A1, hereinafter Boser) in view of Loreck et al. (US 20130192363 A1, hereinafter Loreck) and Bernstein et al. (EP 0664438 A1, hereinafter Bernstein).
As to claim 14, Boser teaches a device, comprising: 
a substrate (not shown, but taught in ¶46); 
a first mobile mass 32 (fig. 3) over the substrate; 
[AltContent: rect] 
[AltContent: arrow][AltContent: textbox (DB3)]
[AltContent: arrow][AltContent: textbox (DB4)][AltContent: rect][AltContent: textbox (DBX)][AltContent: arrow][AltContent: textbox (DB1)][AltContent: rect][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    613
    630
    media_image1.png
    Greyscale



a first driving body DB1 (fig. 3 above) and a second driving body DBX (fig. 3 above), the first mobile mass being between the first and second driving bodies; 
third and fourth driving bodies DB3-DB4 (fig. 3 above), the first mobile mass being positioned between the third and fourth driving bodies; 

Boser does not teach a second mobile mass over the substrate;
the first mobile mass and the second mobile mass being between the first and second driving bodies (the Examiner notes that Boser does not teach the claimed combination of the second mobile mass and second driving body since driving body DBX does not flank a second mobile mass),
fifth and sixth driving bodies, the second mobile mass being positioned between the fifth and sixth driving bodies; and 5Application No. 16/697,092 Reply to Restriction Requirement Dated August 30, 2021 
wherein the first driving electrode is in the substrate,
a second driving electrode in the substrate,
wherein the second mobile mass is over the second driving electrode.
Loreck teaches an angular velocity sensing device (figs. 3-4) comprising two gyro sensors, respectively comprising a first mobile mass 120 and a second mobile mass 140, side by side over a substrate 101 (fig. 3 and ¶25-26 describe vibrations generated from each of the gyro sensors in opposite directions to each other, and ¶17 teaches that this arrangement allows the leaked vibrations of one gyro sensor to reduce or cancel the leaked vibrations of the other gyro sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Boser to have two gyro sensors side by side, sharing the same substrate and being driven in opposite directions, as 
Boser as modified still does not teach wherein the first and second driving electrodes are in the substrate.
Bernstein teaches a gyro sensor (title, fig. 1) comprising sense electrodes 58, 60 (col. 4 line 58 to col. 5 line 1) and torque electrodes 54, 56 (see col. 5 lines 10-15; col. 6 lines 35-39 teach that torque electrodes exert force on the proof mass; similarly, Boser’s driving electrode exerts force on a proof mass), the sense and torque electrodes being disposed in the substrate 14 (see fig. 2, which shows electrodes 54, 56 disposed in the substrate; also see claim 8 of Bernstein, which teaches that the sense electrodes 58, 60 are in the substrate; col. 2 lines 43-44 teaches that the electrodes in the substrate are diffused portions of a silicon substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Boser as modified such that the electrodes underlying the first and second mobile masses are formed in a silicon substrate as taught by Bernstein since such modifications would be a simple substitution of one method of providing a substrate and electrodes underlying a mobile MEMS structure for another.
Boser as modified teaches a second mobile mass over the substrate (in view of Loreck, the modified Boser has a second mobile mass similar in structure to the first mobile mass);
the first mobile mass 32 (Boser) and the second mobile mass being between the first DB1 (Boser) and second driving bodies (in view of Loreck, Boser as modified has 
fifth and sixth driving bodies (in view of Loreck’s teachings, Boser as modified has driving bodies associated with its second mobile mass; in a plan view, similar to fig. 3 of Boser, the second mobile mass is flanked on the top and bottom by fifth and sixth driving bodies which are similar to the third and fourth driving bodies DB3-DB4 of Boser), the second mobile mass being positioned between the fifth and sixth driving bodies (as described above); and 5Application No. 16/697,092 Reply to Restriction Requirement Dated August 30, 2021 
wherein the first driving electrode (described in ¶51 of Boser) is in the substrate (as taught by Bernstein),
a second driving electrode (similar to the first driving electrode, but associated with the second mobile mass, in view of Loreck’s teachings) in the substrate (as taught by Bernstein),
wherein the second mobile mass is over the second driving electrode (¶51 of Boser teaches that the first mobile mass is over the first driving electrode; therefore, in light of Loreck’s teachings, Boser as modified teaches that the second mobile mass is over the second driving electrode).

As to claim 15, Boser as modified teaches the first DB1 (Boser) and second driving bodies (in light of Loreck’s teachings, the second driving body is like driving body 
the third and fourth driving bodies DB3-DB4 (Boser) each include third and fourth sense electrodes (fig. 3 and ¶46 teaches that the third and fourth driving bodies each comprise drive combs 38 configured for both sensing and driving; again, a comb drive is configured with multiple finger electrodes forming a “comb”; therefore, each comb drive of the third and fourth driving bodies has at least third and fourth sense electrode); and 
the fifth and sixth driving bodies (which are like the third and fourth driving bodies and are associated with the second mobile mass) each include fifth and sixth sense electrodes (since the fifth and sixed driving bodies are like the third and fourth driving bodies, they comprise fifth and sixth sense electrodes).  

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boser in view of Loreck and Bernstein as applied to claim 14 above and further in view of Chaumet et al. (EP 2960625 A1, hereinafter Chaumet).
As to claim 16, Boser as modified teaches the limitations of the claim except wherein the first driving body DB1 (Boser) includes a first plurality of tuning electrodes and the second driving body (which is like driving body DBX of Boser and is associated 
Chaumet teaches a sensing device comprising a mobile mass M1 and tuning structures Tx, Ty in the form of tuning combs, each having plural finger electrodes (fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Boser as modified such that tuning is performed with tuning combs, each having plural electrodes, as taught by Chaumet, since such a modification would be a simple substitution of one method of providing tuning structures for another for the predictable result that angular velocity is still successfully detected.

As to claim 17, Boser as modified teaches wherein the first driving body DB1 (Boser) includes a plurality of anchors 34, 34 (fig. 3 of Boser) positioned within the first driving body (see fig. 3 of Boser), the first plurality of tuning electrodes (being the fingers of the tuning comb structure of the first driving body, in view of Chaumet’s teachings) being positioned between adjacent ones of the plurality of anchors (fig. 3 of Boser teaches that the tuning structure 48, which is modified to have plural electrode fingers in light of Chaumet, is between the anchors 34, 34; accordingly, the tuning electrodes of the modified Boser are between the anchors).


Boser as modified does not teach a second tuning electrode within the first driving body between the first and second anchors.
Chaumet teaches a sensing device comprising a mobile mass M1 and tuning structures Tx, Ty in the form of tuning combs, each having plural finger electrodes (fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Boser as modified such that tuning is performed with tuning combs, each having plural electrodes, as taught by Chaumet, since such a modification would be a simple substitution of one method of providing tuning structures for another for the predictable result that angular velocity is still successfully detected.
Boser as modified teaches a second tuning electrode within the first driving body between the first and second anchors (as discussed above, Boser teaches a tuning structure 48 between the first and second anchors, the tuning structure 48 being modified in view of Chaumet to be a comb structure having plural tuning electrodes; therefore, the modified Boser teaches first and second tuning electrodes between the first and second anchors).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 14 would be allowable if amended to additionally recite “a central bridge structure directly connecting the first mobile mass to the second mobile mass.” The references cited above, and US 20160069684 A1 (hereinafter Furuhata; cited in the IDS filed 11/26/19) are the closest prior art of record relative to the disclosed invention. Boser, Loreck and Chaumet lack such a bridge structure. While Furuhata teaches a central bridge structure directly connecting two mobile masses, Furuhata’s device operates differently from Boser and expressly teaches away from allowing the mobile masses to move in the Y direction (see ¶70 of Furuhata). Since Boser’s mobile mass must move in each of the X, Y and Z direcitons, it would not be obvious to combine Boser and Furuhata. Furthermore, the inclusion of Furuhata’s central bridge structure would require drastic modification or omission of at least one of Boser’s driving bodies, which would be detrimental to Boser’s function.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20100186505 A1 and US 20140373628 A1 teach various elements related to the disclosed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853            

/JILL E CULLER/           Primary Examiner, Art Unit 2853